Deen, Presiding Judge.
Ronnie Tolbert brings this appeal from his convictions of burglary and possession of tools for the commission of crime alleging that the evidence was not sufficient to sustain a conviction. Held:
The evidence showed that appellant was seen leaving the victim’s apartment by the apartment manager carrying two paper sacks. He was apprehended by the manager at gunpoint and the items in the bag were identified by the victim as coming from her apartment and she testified that the defendant did not have her permission to enter the apartment. The manager also testified that appellant had a velvet pouch containing a screwdriver; that appellant told him he had broken in the apartment with the screwdriver and that appellant threw the pouch up the walkway. The evidence showed that the *902victim found her apartment in disarray when she returned from work with several items piled up beside the sliding glass door and that the door was slightly bent.
Decided January 15, 1982.
Charles R. Floyd, for appellant.
Ronnie L. Tolbert, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Thomas W. Hayes, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.
The evidence meets the “rational trier of fact” test as set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), and Driggers v. State, 244 Ga. 160 (259 SE2d 133) (1979). The credibility of the witnesses is solely a question for the jury. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980).

Judgment affirmed.


Banke and Carley, JJ., concur.